Me. Justice Williams
dissenting:
I can go with my brethren on all the questions involved in this case save one. I cordially assent to the proposition that *659teachers should be selected for the common schools because of their fitness and not because of their religious belief or their church affiliation. I am glad that in this state and in this country the rights of conscience are no less sacred than the rights of property, and that test oaths and religious disqualifications belong to a period further back than the memory of the present generation can reach. I hope they may never be restored. But the constitution and laws of this commonwealth provide for open free schools, for all children of the proper age, that shall be secular in character. Schools in which the consciences and the sectarian bias of both parents and children shall be respected, or at least not interfered with. Their purpose is to provide an elementary education that shall help to fit the rising generation for actual business, and the duties and privileges of citizenship. Is the public school in the borough of Gallitzin so conducted ? It is a school with eight departments and a separate teacher for each. The eight teachers are members of the same church or sect. This is unusual but not unlawful. Six of these teachers presiding over six of the departments are nuns of the sisterhood of St. Joseph. They have renounced the world, their own domestic relations, and their family names. They have also renounced their property, their right to their own earnings, and the direction of their own lives, and bound themselves by solemn vows to the work of the church and to obedience to their ecclesiastical superiors. They have ceased to be civilians or secular persons. They have become ecclesiastical persons known by religious names, and devoted to religious work. Among other methods by which their separation from the world is emphasized, and their renunciation of self and subjection to the church is proclaimed, is the adoption of a distinctively religious dress. This is strikingly unlike the dress of their sex whether Catholic or protestant. Its use at all times and in all places is obligatory. They are forbidden to modify it. Wherever they go this garb proclaims their church, their order, and their separation from the secular world as plainly as a herald could do if they were constantly attended by such a person. The question presented on this state of facts is whether a school that is filled with religious or ecclesiastical persons as teachers, who come to the discharge of their daily duties wearing their ecclesiastical robes and hung about with the rosaries *660and other devices peculiar to their church and order is not necessarily dominated by sectarian influences and obnoxious to the spirit of the constitutional provisions and the school laws ?
This is not a question about taste or fashion in dress, nor about the color or cut of a teacher’s clothing. If it was only this I would favor the largest liberty. It is deeper and broader than this. It is a question over the true intent and spirit of our common school system as disclosed in the provisions referred to. If this is a proper administration of the school laws in Gallitzin it would be equally so in any other school district of the state; and if every common school was presided over by ecclesiastics in their distinctive ecclesiastical robes, supplying pupils with copies of their church catechism on application and teaching it before and after school hours to all who chose to remain for that purpose, it seems to me very plain that the common schools would cease to be such and would become, to all practical intents and purposes, parochial schools of the church whose ecclesiastics presided over them.
Clergymen sometimes wear on the street a coat or hat that affords some evidence of their profession, but they do not appear in ehurchly robes when about their daily work, or in any garb that points out- the church to which they belong or the creed to which they adhere. But these six teachers in Gallitzin do just that. They wear, and must wear, at all times a prescribed unchangeable ecclesiastical dress which was plainly intended to proclaim their non-secular and religious character; their particular church and order, and their separation from the world. They come into the schools not as common school teachers, or as civilians, but as the representatives of a particular order in a particular church whose lives have been dedicated to religious work under the direction of that church. Now the point of the objection is not that their religion disqualifies them. It does not. Nor is it thought that church membership disqualifies them. It does not. It is not that holding an ecclesiastical office or position disqualifies, for it does not. It is the introduction into the schools as teachers of persons who are by their striking and distinctive ecclesiastical robes necessarily and constantly asserting their membership in a particular church, and in a religious order within that church, and the subjection of their lives to the direction and control of its *661officers. No priest or bishop in full canonical dress more plainly declares his church, and his office therein, than do these non-secular and ecclesiastic persons when they come into the schoolroom of a secular public school wearing the peculiar uniform and insignia of their sisterhood. The common schools are supported by general taxation. The Catholic and the protestant, the Jew and the infidel, help support them, and have an equal right to their benefits. The common schools cannot be used to exalt any given church or sect, or to belittle or override it; but they should be, like our political institutions, free from ecclesiastical control and from sectarian tendencies. Is the public school of Gallitzin such an one ? The protestant children of that borough do not think so. Their parents do not think so, as appears most plainly by this litigation. The directors evidently did not think so for they repulsed the mothers who came to them to beg that their children might be put in a department not presided over by one of these ecclesiastical persons. The learned judge of the court below did not think so for he enjoined against the teaching of the catechism and all other sectarian instruction, but he left the ecclesiastics in full charge. With faces averted from the world they have renounced; wearing their peculiar robes which tell of their church, their order and their subordination to the guidance of their ecclesiastical superiors; using their religious names and addressed by the designation, “ sister,”. they direct the studies and the deportment of the children under their care, as ecclesiastical persons. They cannot or they will not attend teachers’ institutes. They have no touch with those engaged in the same pursuit about them. They do not attend public examinations; but, examined in the seclusion of the “ Mother House ” of their order, after having been selected by the “ Sister Superior” in compliance with the written request of the directors, they come to their work as a religious duty, and their wages pass, under the operation of their vows, into the treasury of the order. If a school so conducted is not dominated by sectarian influence, and under sectarian control, it is not easy to see how it could be. If in some neighboring borough the several departments of the public school should be filled by Episcopal clergymen as teachers, who should appear only in their canonical robes, and with their prayer books sus*662pended from their necks, and if Catholic parents of children entitled to admission into the school should appeal to the courts for relief for their children from the presence and influence of ecclesiastics who insisted upon keeping the name of their church and their relation to it before the minds of their pupils, I should no more doubt their right to such relief than I can doubt the right of the plaintiffs in this case.